



THROUGHPUT STORAGE SERVICE ORDER
This Throughput Storage Service Order is entered as of August 31, 2016, by and
between Torrance Valley Pipeline Company LLC, a Delaware limited liability
company (“TVPC”) and PBF Holding Company LLC, a Delaware limited liability
company (“PBF Holding”), pursuant to and in accordance with the terms of the
Transportation Services Agreement (SJV System) dated as of August 31, 2016, by
and among such parties (the “Agreement”). The Throughput Storage Tanks are set
forth on Attachment 1 to this Throughput Storage Service Order (collectively,
the “Throughput Storage Tanks”).
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Agreement.
(i)    the Operating Capacity and Shell Capacity of each Throughput Storage
Tank; see Attachment 1.
(ii)    Storage Services Fees: PBF Holding or a PBF Holding Designee shall pay
$0.85 per Barrel fixed rate for each of the Throughput Storage Tanks, which rate
includes throughput equal to the Shell Capacity of each individual Throughput
Storage Tank, subject to adjustment as set forth below;
(iii)    Excess Storage Throughput Fees: PBF Holding shall also pay $0.425 per
Barrel (the “Excess Storage Throughput Rate”) for throughput in excess of the
Shell Capacity for each Throughput Storage Tank; provided that PBF Holding
hereby commits to a minimum incremental throughput in excess of the Shell
Capacity of (A) 715,000 Barrels per month for the Belridge Tank (the “Belridge
Storage MTC”), and (B) 600,000 Barrels per month for the Emidio tank (the
“Emidio Storage MTC” and together with the Belridge Storage MTC, the “Throughput
Storage MTC”). If, during any Month, actual throughput in excess of the Shell
Capacity of all Throughput Storage Tanks by PBF Holding or a PBF Holding
Designee (the “Actual Excess Volumes”) is less than the Throughput Storage MTC,
then PBF Holding shall pay TVPC an amount equal to the Excess Storage Throughput
Rate multiplied by the Throughput Storage MTC less the Actual Excess Volumes;
(iii)     PBF Holding shall also be responsible for:
(a)
any modification, cleaning, or conversion of a Tank as required or requested by
PBF Holding pursuant to Section 10 of the Agreement;



(b)
reimbursement related to newly imposed taxes pursuant to Section 6 of the
Agreement;



(c)
Surcharges related to expenditures as a result of newly imposed laws and
regulations pursuant to Section 7 of the Agreement; and



(d)
any other services as may be agreed.



Except as set forth in this Throughput Storage Service Order, the other terms of
the Agreement shall continue in full force and effect and shall apply to the
terms of this Throughput Storage Service Order.
[Signature Page Follows]











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Throughput
Storage Service Order as of the date first written above.
TORRANCE VALLEY PIPELINE COMPANY LLC
PBF HOLDING COMPANY LLC
By: /s/ Matthew Lucey
Name: Matthew Lucey
Title: Executive Vice President
By: /s/ Trecia Canty
Name: Trecia Canty
Title: Secretary


























































--------------------------------------------------------------------------------





ATTACHMENT 1
OPERATING CAPACITY AND SHELL CAPACITY OF EACH TANK
Belridge - Shell Capacity of 55,000 Barrels and Operating Capacity of 43,519
Barrels


Emidio - Shell Capacity of 300,000 Barrels and Operating Capacity of 247,915
Barrels (which excludes 45,000 Barrels for operational needs)





